 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDBangor Building Trades Council,AFL-CIOandJoseph R.CianchetteHoisting and Portable Engineers Local 4, International Unionof Operating Engineers,AFL-CIOandJoseph R. CianchetteLocal 1377,InternationalHod Carriers',Building and Com-mon Laborers'Union of America,AFL-CIOandJoseph R.CianchetteBangor Building Trades Council,AFL-CIOandDavison Con-struction Company, Inc.Hoisting and Portable Engineers Local 4, International Unionof Operating Engineers,AFL-CIOandDavison ConstructionCompany, Inc.Local 1377,International Hod Carriers',Building and CommonLaborers'Union of America,AFL-CIOandDavison Construc-tion Company, Inc.CasesNos. 1-CC-212, 1-CC-213, 1-CC-214,1-CC-215, 1-CC-216, and 1-CC-217.March 31, 1959DECISION AND ORDERUpon charges filed by Joseph R. Cianchette and Davison Con-struction Company, Inc., herein called Cianchette and Davison, re-spectively, the General Counsel for the National Labor RelationsBoard, by the Regional Director for the First Region, on August 26,1958, issued a consolidated complaint against Bangor BuildingTrades Council, AFL-CIO, Hoisting and Portable Engineers Local4,InternationalUnion of Operating Engineers, AFL-CIO, andLocal 1377, InternationalHod Carriers', Building and CommonLaborers' Union of America, AFL-CIO, herein called Council, Local4, and Local 1377, respectively, alleging that the Respondents hadengaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b) (4) (A) and Section2(6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Copies of the charges, order of consolidation,complaint, notice of hearing, and denial of request for postponementof hearing were duly served upon the parties.Thereafter, the Re-spondents filed separate answers in each of the above cases, denyingcommission of the alleged unfair labor practices.Pursuant to the notice, a hearing was held before Trial ExaminerAlbert P.Wheatley at Bangor, Maine, on September 11, 1958.Except for admission of the formal papers, no evidence was offeredat this hearing.The parties stipulated, however, that the recordmade in the proceeding before the Honorable Edward ThaxterGignoux, District Judge of the United States District Court forthe District of Maine, Northern Division, for an injunction underSection 10 (1) of the Act(Robert E. Green, etc. v. Bangor Build-123 NLRB No. 63. BANGOR BUILDING TRADES COUNCIL, AFL-CIO485ing Trades Council, et al.,Civil No. 1105 ND) was to be the recordherein.The parties waived further proceedings before the TrialExaminer, including the preparation and issuance of an IntermediateDeport and Recommended Order, and agreed to the transference ofthismatter to the National Labor Relations Board, herein calledthe Board. It was further agreed by the parties that the Board de-^cide the issues on the basis of the pleadings in the instantcases andthe record made in the district court and incorporated herein. Itwas also agreed that the parties would have the right to file briefswith the Board, but not later than 30 days after receipt by the Boardof the record made in the district court.On October 24, 1958, by order of the Board, the transcript of thehearing in the district court was made a part of the record hereinand this proceeding was transferred to the Board.'By this sameorder, the parties were given until November 21, 1958, to file briefs.Only Respondent Local 4 filed a brief.2The Board has considered the entire record in this proceeding andthe brief of Local 4, and makes its findings, conclusions, and ordersas follows :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSCianchette, a private individual, maintains his principal office andplace of business in Pittsfield, Maine, where he is engaged in the.business of heavy and highway construction, including excavating,:grading and paving, and construction of utilities, as a subcontractor:and as a general contractor.During 1957, Cianchette's national de-fense contracts had a value in excess of $7,000,000.Davison, a New Hampshire corporation which maintains its prin-cipal office and place of business in Manchester, New Hamphire, is,engaged as a general contractor in industrial, commercial, and hous-ing development construction in various States.During 1957,Davison's national defense projects had a value in excess of $10,000,--000,- and its sales of services and supplies and equipment outside NewHampshire exceeded $8,000,000.We find that Cianchette and Davison are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDBangor Building Trades Council,AFL-CIO,Hoisting and Port-able Engineers Local 4, InternationalUnion of OperatingEngineers,AFL-CIO,and Local1377,InternationalHod Carriers',Building1By order of the Board dated January 13, 1959, copies of exhibits received in evidencein the district court proceeding were made a part of the record herein.2 Respondent Local 4 has requested oral argument.As, in our opinion, the record andbrief adequately present the issues involved,the request is denied. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Common Laborers' Union of America, AFL-CIO, are. labororganizations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis proceeding concerns the lawfulness of the Respondent Unions'conduct in calling, and conducting, a strike, and in picketing theconstruction site of an $8,000,000 defense housing project for UnitedStates Air Force personnel stationed at Dow Air Force Base, Ban-gor, Maine.Charging Party Davison was the general contractor forthe housing project.The other Charging Party, Cianchette, had a$1,000,000 subcontract from Davison for excavating, grading, andconstructing facilities for utilities at this project.The project hasbeen under construction since about July 1, 1958.During the period material here, there was in force a collective-bargaining contract between the Respondent Local 4 and Davison.This contract contained provisions respecting wages, hours, and otherterms and conditions of employment governing Davison's employees,and further provided :26. It is understood that this Agreement binds all the sub=contractors as well as the general contractor.At no time material here were Cianchette's employees represented byany labor organization, nor did Cianchette have any collective-bar-gaining contract with any labor organization.The parties them-selveshave characterized Davison as a "union contractor" andCianchette as a "nonunion contractor."On July 8, 1958, John E. Peterson, Davison's general superinten-dent on the project, received. a telephone call from Walter J. Ryan,a business agent of Local 4.Peterson, who appeared as a witnessfor the Petitioner at the injunction hearing, testified that Ryan askedwhat he intended to do about Cianchette's working on the project..According to Ryan, who appeared as a witness for the Respondents,,he told Peterson he was "shocked" that "union conditions" were notbeing observed.Ryan admitted at this hearing that he had had nGknowledge of Cianchette's operations on the project, but had "de-duced" that, because Cianchette was a nonunion contractor and hadnot complied with union standards in the past, Cianchette was notthen complying with those standards. Peterson told Ryan that therewas nothing he (Peterson) could do about the matter, and referredRyan to Mr. Robert Davison at Davison's home office.On July 14, 1958, Edward L. Braley, president of the RespondentCouncil and also a business agent of one of the labor organizationsaffiliated with the Council, called on Peterson at the project site andasked if he would meet with the various trade unions the followingday.Peterson agreed to do so, and on July 15 the first of three such BANGOR BUILDING TRADES COUNCIL, AFL-CIO487conferences was held.The other conferences were held on July 17and July 22. Present at these conferences, besides Peterson, Braley,and Ryan, were representatives of the different local unions affiliatedwith the Council, including Donald Bickmore, business agent ofLocal 1377.Testimony as to what was said at these conferences is in conflict.But there is no dispute that the principal subject matter was Cian-chette.According to Peterson, the primary interest of the Respond-ents was "getting Cianchette off the job."The Respondents' wit-nesses, however, denied that the Respondents at any time requestedPeterson to take Cianchette off the project. It was their positionthat the Respondents were interested only in having Davison complywith paragraph 26 of its contract, by which Davison agreed thatunion working conditions and terms would be observed throughoutthe project.In any event, no agreement was arrived at by theparties, and no further meetings were held after July 22.Around July 25, 1958, Joseph Maldini, a member of Local 1377and an employee of Davison, was approached by Local 1377'ssteward on the project, Charles Richardson.Richardson told Mal-dini that there was going to be a strike.Richardson explained thatthe business agent, Donald Bickmore, would be around in a few daysand would tell them when the strike would take place.WhenMaldini asked who the strike was against, Richardson answered :"It is against Cianchette for not being union."According to Maldini, on the afternoon of July 30, 1958, he andanother employee were at work on the project when Local 1377'sbusiness agent, Bickmore, drove up.Bickmore told the employeesthat when they saw the picket signs the next morning they should"just walk off the job."Maldini asked of Bickmore, as he had ofRichardson, whom the strike was against.Bickmore stated that thestrike was "against Cianchette for not being union because Davisonwas signed 100 percent union."On cross-examination, Maldini stated that both Richardson andBickmore told him they were going to strike because Cianchette wasnot paying union wages.Bickmore admitted that he had talked to about 20 laborers and 12carpenters on the project on July 30. It was his testimony, how-ever, that these employees were aware of a rumor that the projectwas going to be picketed, and that in answer to their questions onthis matter he told them that there was such a rumor but that noth-ing was official.That evening, July 30, the Council's executive board formallyauthorized the picketing of the project.Around 6:30 or 7 o'clock 488DECISIONSOF NATIONALLABOR RELATIONS BOARDthe following morning, the Respondents' pickets appeared at eachof the seven entrances to the project and picketed with signs reading:Davidson [sic] Co.UnfairPermittingWorking Conditionson this job not in accordanceWith Standards of BangorBuilding Trades CouncilJ.R. Cianchette Co.does not abide by minimumStandards of Conditionsof employmentUpon the appearance of these pickets, all employees of Davison, andof the subcontractors other than Cianchette, quit work or refusedto cross the picket lines.At that time, Davison had approximately.200 employees, and the subcontractors other than Cianchette had atotal of approximately 10 employees.These employees did not re-turn to work until after the Respondents ended their picketingactivity on August 8, 1958.Only Cianchette's employees, totalingabout 100, continued to work throughout this period.Concluding FindingsSection 8(b) (4) (A) of the Act, so far as here relevant, providesthat it shall be an unfair labor practice for a labor organization orits agents to engage in, or to induce or encourage the employees ofan employer to engage in, a strike where an object thereof is to force-or require any employer or other person to cease doing business withany other person.While there are certain conflicts in testimony, weare convinced that the record. as a whole establishes that the Re-spondents engaged in this proscribed conduct.Inducement is clear.As detailed above, the Respondents, havingfailed to persuade Davison to take any action, authorized the picket-ing of, and then picketed, each of the seven entrances to the construc-tion project.It is well settled that the mere maintenance of picketlines in such circumstances constitutes an act of inducement or en-couragement of employees who must work behind the picket linesto engage in a strike.District Lodge No. 2.1p, International Associa-tion of Machinists, AFL-CIO (Industrial Chrome Plating Co.),121NLRB 1298. As also detailed above, the Respondents' picketingactually succeeded in bringing about the intended strike since all butCianchette's employees ceased work or refused to cross the picketlines. BANGOR BUILDING TRADES COUNCIL, AFL-CIO489It is equally clear that at leastanobject of the Respondents' con-duct was to force Davison to terminate its subcontract with Cian-chette-i.e., cease doing business with Cianchette. It might well be,as the Respondents assert, that the ultimate purpose of the Respond-ents was to have union working standards observed throughout theproject.In this connection, it appears that Davison was observingthose standards, and so were all the subcontractors with the excep-tion of Cianchette.Obviously, therefore, the Respondents' primarydispute was with Cianchette.Nevertheless, the Respondents did notdirect their activities against Cianchette.Instead, the Respondentsstruck and picketed Davison-an employer with whom the Respond-ents had no dispute respecting its employees.3 It follows that bystriking and picketing Davison the Respondents must necessarilyhave intended by this action to force Davison to cancel Cianchette'ssubcontract, and thus remove from the project the only employer notobserving union standards.InLocal 47, International Brotherhood of Teamsters, etc. (TexasIndustries, Inc.),112 NLRB 923, 924-925, enfd., 234 F. 2d 296(C.A. 5), the Board in considering the lawfulness of a union's picket-ing of general contractors to procure a contract provision similar ineffect to the one involved here, said :.We find further that the Union's demand for adoption of the"subcontractor clause" necessarily contemplated that the generalcontractors would be precluded by that clause from dealing withsuch subcontractors as might refuse to abide by the terms of theUnion's contract with [the general contractors].To that ex-tent, at least, it is clear that it was an object of the Union inpicketing [the general contractors] to force them to cease doingbusiness with [named subcontractors].Certainly, such an objective is equally clear where, as here, a unionisseeking to compel compliance with a like clause previouslyadopted.'Accordingly, we conclude that the Respondents violatedSection 8 (b) (4) (A) of the Act by inducing and encouraging Davi-son's employees to strike with an object of forcing Davison to ceasedoing business with Cianchette.3 The Respondents' assertion that they were only seeking to have Davison live up to theterms of its contract cannot serve to change the real nature of the dispute, or the rela-tionships of the parties.It is no longer open to question that the existence of prioragreements cannot be urged as a defense to conduct otherwise violative of the Act.Local 1976, United Brotherhood of Carpenters andJoinersof America, A.F.L. v.-N.L.R.B.,357 U.S. 93, 105-107.* According to the Respondents' witnesses, it had been suggested to Peterson during theprestrike conferences that Davison could arrange to pay the extra costs involved inCianchette's compliance with union standards.Assuming that the Respondents intendedto force a cessation of business only if Davison refused to pay those extra costs, there wasstillan unlawful objective, for "even such a 'conditional' object is proscribed by Sec-tion 8(b) (4) (A). . .Local 47, International Brotherhood of Teamsters, etc. (TexasIndustries, Inc.), supra,at p. 925, footnote 2. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWThe Board,upon the basis of the foregoing and the entire record,concludes as follows :1.Davison and Cianchette are engaged in commerce within themeaning ofthe Act.2.Council,Local 4, and Local 1377 are labor organizations withinthe meaning of Section 2(5) of the Act.3.By inducing and encouraging employees of Davison to engagein a strike with an object of forcing or requiring Davison to ceasedoing business with Cianchette,the Respondents have engaged inunfair labor practices within the meaning of Section 8(b) (4) (A)of the Act.4.The aforesaid unfair labor practices,having occurred in con-nection with the operations of Davison and Ciarichette,have a close,intimate, and substantial relation to trade, traffic,and commerceamong the several States and substantially affect commerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that theRespondentshave engagedin unfair laborpractices, we shall order themto cease and desist therefrom and totake certain affirmative action designedto effectuate the policies ofthe Act.At the hearing, Ryan, Local4's businessagent, admitted that hehad discussed withPeterson excavation work being done in theMaine area,and the fact that nearly all of suchwork was beingdone undersubcontract by nonunioncontractors.In response toPeterson's statementthat theunions were not pressuringthe othergeneralcontractors so involved, Ryan stated that the Council hadto start somewhere,and that it was starting withDavison.Fromthis it may reasonably be anticipated that theRespondents willengage insimilar unlawful conduct as that herein, which willinvolveemployees of other secondaryemployers.We shalltherefore entera broad order against theRespondents.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of-the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents,Bangor Build-ing Trades Council, AFL-CIO, Hoisting and Portable EngineersLocal 4, International Union of Operating Engineers, AFL-CIO,and Local 1377, International Hod Carriers', Building and CommonLaborers'Union of America,AFL-CIO, and their respective officers,representatives,successors,assigns, and agents, shall:. BANGOR BUILDING TRADES COUNCIL, AFL-CIO4911.Cease and desist from engaging in, or inducing or encouragingthe employees of Davison Construction Company, Inc., or any otheremployer, to engage in, a strike or a concerted refusal in' the courseof their employment to perfrom any services where an object thereofis to force or require Davison Construction Company, Inc., or any-other employer, to cease doing business with Joseph R: Cianchette,or any other employer or person.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at their business offices and meeting halls in Bangor,Maine, copies of the notice attached hereto marked "Appendix." 5Copies of said notice, to be furnished by the Regional Director forthe First Region, shall, after being duly signed by the Respondents,be posted by them immediately upon receipt thereof and maintainedby them fora period of 60 consecutive days thereafter in con-spicuous places, including all places where notices are customarily-posted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the First Region signed,copies of the aforementioned notice, for posting by Davison Con-Company, Inc., and Joseph R. Cianchette, they being:willing, at places where they customarily post notices to their em-ployees. '(c)Notify the Regional Director for the First Region in writing,within 10 days from the date of this Order, what steps they havetaken to comply herewith.MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.5In ,the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF HOISTING AND PORTABLE ENGINEERS LOCAL4, INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL-CIO;LOCAL 1377, INTERNATIONAL HOD CARRIERS', BUILDING AND COMMONLABORERS' UNION OF AMERICA, AFL-CIO; AND ALL MEMBERS OFUNIONS AFFILIATED WITH BANGOR BUILDING TRADES COUNCIL,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that : 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD.WE WILL NOT engage in, or induce or encourage the employeesof Davison Construction Company, Inc., or of any other em-ployer to engage in, a strike or a concerted refusal in the courseof their employment to perform any services, where an objectthereof is to force or require Davison Construction Company,Inc., or any other employer, to cease doing business with JosephR. Cianchette or any other employer or person.BANGOR BUILDING TRADES COUNCIL,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)HOISTINGANDPORTABLEENGINEERSLOCAL 4, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 1377, INTERNATIONAL HOD CAR-RIERS^,BUILDING AND COMMON LA-BORERS'UNION OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title).This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.Compliance Status of International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths,Forgers, and Help-ers, AFL-CIO,and Local 609, International Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths,Forgers, and.Helpers,AFL-CIO.March 31, 1959ADMINISTRATIVE DETERMINATION OFCOMPLIANCE STATUSOn April 14, 1958, Plant City Welding and Tank Company, anEmployer in interest in certain proceedings pending before theBoard, filed a petition with the Board for an administrative deter-mination of the compliance status of International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers, and Helpers,AFL-CIO, hereinafter referred to as the International, and Local609, International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers, and Helpers, AFL-CIO, hereinafter referred123 NLRB No. 70.